UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4441


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE O. GRANTHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cr-00037-FPS-JES-1)


Submitted:   October 26, 2011             Decided:   November 1, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Randolph J. Bernard, John C. Parr, Assistant
United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant      to     a   written        plea    agreement,      Dwayne      O.

Grantham     pled     guilty      to   being      a   felon    in   possession       of    a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a) (2006).

He   appeals        his     fifty-one-month           sentence,     challenging        the

district court’s imposition of a four-level enhancement pursuant

to U.S. Sentencing Guidelines Manual § 2K2.1(b)(6) (2010) for

using   an    unauthorized         firearm       in   the    commission       of   another

felony.      We affirm.

              We     review      Grantham’s      sentence      using    an     abuse      of

discretion standard of review.                 Gall v. United States, 552 U.S.

38, 51 (2008).         Grantham alleges a procedural sentencing error,

improper calculation of the Guidelines range.                       Id.       The burden

is on the Government to establish by a preponderance of the

evidence     that     the     district    court       should    apply     a   sentencing

enhancement.         United States v. Blauvelt, 638 F.3d 281, 293 (4th

Cir.), cert. denied, 79 U.S.L.W. 3712 (U.S. Oct. 3, 2011) (No.

10-1473).          When reviewing the district court’s application of

the Guidelines, we review findings of fact for clear error and

questions of law de novo.              United States v. Mehta, 594 F.3d 277,

281 (4th Cir.), cert. denied, 131 S. Ct. 279 (2010).

              The Guideline in question, § 2K2.1(b)(6), provides for

a four-level enhancement “[i]f the defendant used or possessed

any firearm . . . in connection with another felony offense.”

                                             2
USSG § 2K2.1(b)(6).           “[T]he purpose of Section 2K2.1(b)(6) [is]

to    punish    more   severely       a    defendant     who    commits       a     separate

felony offense that is rendered more dangerous by the presence

of a firearm.”         United States v. Jenkins, 566 F.3d 160, 164 (4th

Cir. 2009) (internal quotation marks omitted).

               Our   review      of   the     record      and    briefs        on     appeal

convinces us that the district court did not err in finding USSG

§ 2K2.1(b)(6) applicable to Grantham’s conduct.                              The district

court’s      finding      that    Grantham        possessed      counterfeit           crack

cocaine with the intent to distribute is not clearly erroneous.

See    United    States    v.    Layton,      564    F.3d   330,       334    (4th     Cir.)

(explaining that, in reviewing the district court’s application

of     the      Sentencing       Guidelines,         “[t]he      district            court’s

credibility      determinations           receive   great      deference”         (internal

quotation marks omitted)), cert. denied, 130 S. Ct. 290 (2009).

Therefore, the district court did not err in its imposition of

the    four-level      enhancement,        and    the    fifty-one-month            sentence

imposed is reasonable.

               Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in    the       materials

before    the    court    and    argument        would   not    aid    the     decisional

process.

                                                                                    AFFIRMED

                                             3